Citation Nr: 0022186	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 decision by 
the RO.

(The veteran's claim for payment or reimbursement of 
unauthorized medical expenses incurred at Abbeville County 
Memorial Hospital from July 24 to July 27, 1995, is the 
subject of a separate decision.)


FINDINGS OF FACT

1.  The veteran was assigned to Company C, 38th Infantry, 
during World War II.  He engaged in combat with the enemy, 
was injured, and received the Purple Heart Medal.

2.  The veteran has a current anxiety disorder that can be 
attributed to his exposure to combat during active military 
service.


CONCLUSION OF LAW

The veteran has an anxiety disorder that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.2, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for an anxiety disorder.  He maintains that his 
current disorder is related to combat exposure during active 
military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the Board finds that the evidence 
supports the claim of service connection for an anxiety 
disorder.  The record shows that the veteran was assigned to 
Company C, 38th Infantry, during World War II.  38 C.F.R. 
§ 3.2(d) (1999).  The record further shows that he engaged in 
combat with the enemy, was injured, and received the Purple 
Heart Medal.  His allegations with respect to his combat 
experiences are credible and consistent with the 
circumstances of his service, see 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(d), and a VA psychiatrist who 
examined the veteran in November 1997 has linked a current 
anxiety disorder to in-service combat exposure.  The 
physician stated, "An anxiety disorder related to [the 
veteran's] exposure to combat would probably be the best 
diagnosis for him at this time."  The opinion appears to be 
based on a thorough analysis of the salient facts, and the 
record contains no other medical opinion evidence to 
contradict it.  Service connection for an anxiety disorder is 
therefore granted.


ORDER

Service connection for an anxiety disorder is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

